UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA,           :

          - v -                     :
                                              ORDER
LAWRENCE SCHWARTZ                   :
                                              00 Cr. 505 (JGK)
                  Defendant.       :

- - - - - - - - - - - - - - - x

     IT IS HEREBY ORDERED that all payments received by the
Court from the defendant relating to his restitution obligations
in this matter, including any future payments, shall be
transferred by check to the U.S. Securities and Exchange
Commission at:

          Enterprise Services Center
          Accounts Receivable Branch
          6500 South MacArthur Boulevard
          Oklahoma City, OK 73169

Each transfer shall be accompanied by a letter referencing that
the payments relate to Lawrence Schwartz and shall reference
this action and Securities and Exchange Commission v. Freeman,
et. al., 00 Civ 1963 (SDNY).

SO ORDERED:

Dated:    New York, New York
          March 18, 2020



                                   /s/ John G. Koeltl
                               ________________________________
                               THE HONORABLE JOHN G. KOELTL
                               UNITED STATES DISTRICT JUDGE
